Citation Nr: 1518883	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  10-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to October 1957.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the May 2009 rating decision, the RO also denied the appellant's claims of entitlement to accrued benefits, and entitlement to a death pension.  In her November 2009 notice of disagreement, the appellant only expressed disagreement with the denial of entitlement to service connection for the cause of the Veteran's death.  Accordingly, the appellant did not perfect an appeal as to any other issue adjudicated in the May 2009 rating decision, and thus, those issues are not currently before the Board.

This matter was remanded by the Board in November 2012 and July 2014 for further development.

The Virtual VA paperless claims processing system (Virtual VA) contains VA treatment records from the Tampa VA Medical Center dated April 2000 to November 2008.  The Veterans Benefits Management System (VBMS) contains an October 2014 due process waiver, and November 2014 Report of Contact.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. The Veteran's death certificate reflects that he died in January 2009.  The immediate cause of death was congestive heart failure, with underlying causes of chronic obstructive pulmonary disease (COPD) and cor pulmonale.

2. At the time of the Veteran's death, he was not service connected for any disabilities.  

3. The preponderance of the competent and credible evidence indicates that the Veteran's congestive heart failure, COPD, and cor pulmonale were not related to his active duty service, to include asbestos exposure.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

	(CONTINUED ON NEXT PAGE)

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC), the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA provided pre-adjudication VCAA notice by a letter dated in April 2009.  The appellant was advised that the Veteran was not service-connected for any conditions at the time of his death, and advised of the evidence needed to substantiate her claim for service connection of the cause of the Veteran's death in accordance with Hupp.  The appellant was also notified as to what information and evidence must be submitted by the appellant, what information and evidence would be obtained by VA, and the provisions for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The appellant's lay statements, the Veteran's death certificate, the Veteran's service treatment records and service personnel records, identified private treatment records, and VA treatment records have been associated with the evidentiary record.  

In the November 2012 remand, the Board instructed the AOJ to ask the appellant to provide information regarding any asbestos exposure the Veteran may have had before or after his period of active duty service, and to provide identifying information regarding any treatment the Veteran may have received related to his COPD and cor pulmonale.  The AOJ was instructed to then attempt to obtain treatment records from any named treatment sources, to include from Dr. S. and/or Dr. M.  

In a December 2012 statement, the appellant stated she had no new evidence to submit, and that the Veteran's pulmonary doctor had already written an opinion letter.  In April and May 2013, the AOJ sent the appellant letters asking her to provide any information about the Veteran's asbestos exposure before and/or after service, and to provide a VA Form 21-4142, Authorization and Consent to Release Information, for treatment records from Dr. S. and Dr. M., and to identify any other pertinent treatment.  In April 2013, the appellant submitted a completed VA Form 21-4142 for Dr. M. at the Central Florida Pulmonary Group.  Treatment records from the Central Florida Pulmonary Group dated February 2008 to December 2008 were obtained, which included treatment records from Florida Hospital dated in February 2008 and June 2008.

The Board notes that the private hospital records surrounding the Veteran's death, as well as other pertinent private treatment records, including treatment records from the Veteran's primary care physician, Dr. S., are not currently associated with the evidence of record.  However, the Board finds that further attempts to obtain these records would be futile, as the appellant has repeatedly responded to VA that she has no further evidence to provide in support of her claim.  See November 2014 Report of Contact; December 2012 appellant statement.  The duty to assist is not a one-way street.  If an appellant wishes help, she cannot passively wait in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

In the November 2012 remand, the Board also instructed the AOJ to provide the evidentiary record to an appropriate VA compensation and pension examiner for review.  The VA examiner was asked to opine as to whether the Veteran's probable, but minimal, in-service asbestos exposure caused or contributed to the Veteran's death.  In May 2013, a VA examiner opined that the primary cause of the Veteran's death, congestive heart failure, was less likely as not related to his asbestos exposure.  In a September 2013 addendum opinion, the VA examiner further opined that the Veteran's COPD was not related to his minimal exposure to asbestos.

In the July 2014 remand, the Board instructed the AOJ to obtain an addendum opinion from the May 2013 VA examiner.  The examiner was asked to opine as to whether the underlying cause of the Veteran's death of cor pulmonale was related to his in-service asbestos exposure.  If so, the examiner was asked to opine whether the Veteran's cor pulmonale caused or contributed substantially or materially to the Veteran's death.

In a September 2014 addendum opinion, the May 2013 VA examiner opined that the Veteran's cor pulmonale, COPD, and congestive heart failure were not related to his minimal asbestos exposure.  In an October 2014 addendum, the VA examiner clarified that he had reviewed the claims file.

Given the December 2012 appellant statement and November 2014 Report of Contact, the April and May 2013 VA letters to the appellant, the association of treatment records from the Central Florida Pulmonary Group and Florida Hospital with the evidentiary record, the May 2013 VA medical opinion, the September 2013, September 2014, and October 2014 addendum VA medical opinions, and the October 2013 and October 2014 readjudications of the claim, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In January 2015, the Board requested a Veterans Health Administration (VHA) medical opinion from a pulmonologist.  The Board asked the VHA pulmonologist to review the evidentiary record, and then opine as to whether the Veteran's congestive heart failure was related to his in-service asbestos exposure; whether the Veteran's COPD and/or cor pulmonale were related to his in-service asbestos exposure; and if the cor pulmonale and/or COPD were related to the asbestos exposure, whether they contributed substantially or materially to cause the Veteran's death.

In a January 2015 opinion, Dr. J.R., a VA pulmonologist, stated that he reviewed the evidentiary record.  Dr. J.R. opined that it was more likely than not that the Veteran had COPD and not asbestos-related disease.  Dr. J.R. further opined that the idea that asbestos exposure may have caused COPD was not plausible.  Finally, Dr. J.R. opined that it was more likely than not that the Veteran had right heart failure (cor pulmonale) from severe COPD and possibly sleep apnea and chronic hypoxemia enhanced by obesity.  Dr. J.R. provided a detailed rationale for each of his opinions.  The Board notes that Dr. J.R. did not directly address whether the Veteran's congestive heart failure was related to his in-service asbestos exposure.  However, the Board finds that it is implicit in Dr. J.R.'s VHA opinion that the Veteran's COPD and cor pulmonale caused his congestive heart failure, and because he opined that neither the COPD nor the cor pulmonale were related to the Veteran's in-service asbestos exposure, the Veteran's congestive heart failure was also not related to his in-service asbestos exposure.  Accordingly, the Board finds this medical opinion, along with the other evidence of record, is sufficient to render a decision in this appeal.

In January 2015, the Board provided the appellant with a copy of the January 2015 VHA opinion, and informed her that she had 60 days in which to submit any additional evidence or argument.  To date, no response from the appellant has been received.

Thus, with respect to the appellant's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Factual Background 

The Veteran died in January 2009.  His death certificate lists the immediate cause of death as congestive heart failure, with underlying causes of COPD and cor pulmonale.

In her June 2010 substantive appeal, the appellant cites to Asbestos Related Diseases of Vietnam, a 1989 lecture presented to the staff of the Compensation and Pensions Service of VA, for the proposition that asbestos-related issues, which include cor pulmonale, take decades to develop and require minimal exposure.  

The appellant also cited to VA Circular number 21.88.8, Asbestos Related Diseases, which was subsumed verbatim as section 7.21 of VA's Adjudication Procedure Manual, currently classified at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  The Board notes that M21-1MR, Part IV, Subpart ii, Chapter 2, Section C states, "The latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease;" inhalation of asbestos fibers can produce pleural effusions; and symptoms and signs of asbestosis include dyspnea on exertion, end-respiratory rales over the lower lobes, compensatory emphysema, and pulmonary function impairment and cor pulmonale.

The VA and private treatment records currently associated with the evidentiary record include complaints of shortness of breath upon exertion.  See June 2008 Central Florida Pulmonary Group treatment note; April 2008 Central Florida Pulmonary Group treatment note; December 2006 VA respiratory therapy note; December 2001 VA nursing outpatient note; February 2001 VA nursing assessment.  A February 2001 VA ambulatory care note stated that upon examination, the Veteran had decreased breath sounds at both bases, with left greater than right basilar crackles that cleared with cough.  In an addendum to that note, the physician stated that the Veteran probably had right and left heart failure. But see April 2001 VA ambulatory care note (congestive heart failure resolved).  In a December 2001 VA pulmonary clinic note, upon examination the Veteran had decreased breath sounds and some expiratory wheezes; the physician assessed probable combined obstructive and restrictive defect, and diagnosed COPD, chronic bronchitis, and possible sleep apnea.  In November 2002, the VA pulmonologist noted that the Veteran had a history of obstructive and restrictive defect, hypoxemia, and desaturation during exercise to 85 percent, and noted that the Veteran had been hospitalized, but was unsure if right-sided pressures of his heart had been obtained.  The VA pulmonologist opined that the Veteran probably had cor pulmonale.  In January 2006, the Veteran reported to his VA primary care physician that he had been hospitalized for pneumonia, but the physician noted that the hospital notes did not diagnose pneumonia, but congestive heart failure.  In a June 2007 VA telephone encounter note, the Veteran reported that he had been hospitalized for emphysema and COPD.  A November 2008 CT of the chest showed pleural effusions.  Finally, a November 2008 Central Florida Pulmonary Group consultation report noted the Veteran presented to the emergency department with increased shortness of breath, and that an echocardiogram in June 2008 showed "normal left ventricular systolic function with questionable underestimation of pulmonary hypertension."  Upon examination there were a few scattered bibasilar crackles.  The physician's impression was, "Progressive dyspnea with lower extremity edema, questionable etiology right-sided congestive heart failure versus pulmonary hypertension," as well as a history of COPD.

The Veteran's treatment records also indicate the Veteran quit smoking around 1985 and/or age 50, and that he had a 40-50 pack per year history.  See, e.g., November 2008 Central Florida Pulmonary Group consultation report; October 2002 VA primary care note.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

First, the Board notes that at the time of the Veteran's death, service connection had not been established for any disabilities.  Therefore, service-connected disabilities were not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.

The appellant contends that the respiratory conditions which were the underlying causes of the Veteran's death, COPD and cor pulmonale, were caused by his exposure to asbestos during active duty service, and therefore should have been service connected.  Further, she contends that the Veteran's diagnosis of COPD was wrong, and that the Veteran should have been diagnosed with a restrictive airway disease.  See June 2010 substantive appeal.

During his active duty service, the Veteran served primarily as a Yeoman.  Therefore, the Board concedes that the Veteran had a probability of asbestos exposure, albeit minimal.  See also November 2012 Board remand.  Accordingly, an in-service incurrence of an injury is conceded.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

However, the Board finds the preponderance of the competent and credible evidence does not indicate that the Veteran's congestive heart failure, COPD, or cor pulmonale were caused by or related to the Veteran's active duty service, to include his asbestos exposure.

In a February 2009 letter, the Veteran's private primary care physician, Dr. S., opined that it was "as likely as not that [the Veteran's] exposure to asbestos which began on active duty was a significant underlying cause in his death."  However, Dr. S. provided no rationale for her opinion.  The Board places little weight of probative value on opinions which are general in nature, and which provide no rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Accordingly, the Board places little weight of probative value on Dr. S.'s February 2009 opinion.

In a November 2009 letter, the Veteran's private pulmonologist, Dr. M., stated that the Veteran had "severe ventilatory limitation due to a combination of obstruction, as well as restriction," and opined, "Restrictive ventilatory limitation could have been contributed [to] by asbestos related lung injury."  The Board notes that as Dr. M.'s opinion states that an asbestos-related lung injury "could have" contributed to a restrictive ventilatory limitation, his opinion is wholly speculative in nature, as it is couched not in terms of probability, but possibility.  The Board places little weight of probative value on opinions which are speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Further, Dr. M. did not provide a rationale for his opinion beyond, "Apparently [the] Veteran was in an asbestos area."  Again, the Board places little weight of probative value on opinions which do not provide a rationale.   See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  Accordingly, the Board places little weight of probative value on Dr. M.'s November 2009 opinion.

In a May 2013 VA compensation and pension opinion, a physician's assistant opined that the Veteran's cause of death was not related to his asbestos exposure because "the evidence of minimal asbest[o]s exposure does not support the presence of asbestosis," and that such past exposure "would not affect the left ventricle of the heart, which resulted in his primary cause of death," congestive heart failure.  In a September 2013 addendum opinion, the same VA physician's assistant opined that the Veteran's COPD was not related to his minimal asbestos exposure because "his COPD is a result of a remote smoking history," noted that as early as April 2000, radiographs showed "hyperaerated lungs 'bilaterally'...consistent with signs of emphysema," and stated that would not occur from or be aggravated by minimal asbestos exposure.  Finally, in a September 2014 addendum opinion, the VA physician's assistant opined that the Veteran's cor pulmonale "could be at least as likely as not related to his COPD/congestive heart failure" because "cor pulmonale could aggravate COPD/congestive heart failure but to what extent would be mere speculati[on] if these conditions pre-existed or co-existed."  The VA physician's assistant concluded, "It is the opinion of the examiner that [the Veteran's] cor pulmonale/COPD/congestive heart failure is not related to his minimal asbestos exposure in the service" because "there is no clinical literature to support this."

For his January 2015 VHA opinion, Dr. J.R., a pulmonologist, reviewed the factual summary as outlined above, as well as the full evidentiary record.  First, Dr. J.R. opined, "It is more likely than not that [the Veteran] had COPD and not asbestos-related disease."  Dr. J.R. noted that COPD is mostly related to chronic tobacco use in the United States, and noted that the Veteran admitted to chronic tobacco use in several treatment records.  Dr. J.R. cited to pulmonary function test findings in the Veteran's records as sufficient to diagnose obstructive lung disease, and stated, "Considering the history of smoking, one can surmise[] that the patient had severe obstructive airways disease; likely COPD."  Dr. J.R. noted Dr. S's statement that the Veteran's reduced total lung capacity related lung restriction, but noted that Dr. S. did not provide support for his theory that this could be caused by asbestos.  Dr. J.R. noted that heart failure, obesity, and scoliosis could have accounted for the restrictive defect, but that these were not discussed.  Finally, Dr. J.R. stated that he could not find any evidence of asbestos-related disease, such as pleural plaques or fibrosis, in the records.  Dr. J.R. also noted repeated mentions of COPD in the Veteran's treatment records.  Dr. J.R. concluded, "Thus, the preponderance of the data suggests that his respiratory condition was mainly related to COPD and not asbestos-related lung disease."

Dr. J.R. further opined, "The idea that asbestos exposure may have caused COPD is not plausible."  Dr. J.R. explained that significant asbestos exposure can lead to pleural plaques, which can result in asbestosis, "often characterized by restrictive lung disease (not obstructive lung disease which is expected in COPD)."  Dr. J.R. also noted that asbestos exposure has been associated with increased risk of lung cancer.  Dr. J.R. noted that upon his review of the evidence of record, he could not find evidence that the Veteran had been diagnosed with asbestosis or other conditions linked to asbestos exposure, and that imaging studies did not include findings which would suggest the diagnosis of asbestos-related disease.  

Dr. J.R. noted that asbestosis can lead to cor pulmonale indirectly by causing severe lung fibrosis and tissue destruction, in addition to hypoxemia.  Dr. J.R. stated, however, that he found no evidence that occurred in the Veteran.  Finally, Dr. J.R. opined, "It is more likely than not that [the Veteran] had right heart failure (cor-pulmonale) from severe COPD and possibly sleep apnea and chronic hypoxemia enhanced by obesity."  Dr. J.R. noted these disorders can lead to pulmonary hypertension, which was noted in a June 2008 assessment.  Dr. J.R. stated that left ventricular dysfunction was unlikely "considering normal findings in his echocardiograph and cardiac cath[eterization] of 2007...This explains his clinical picture with deteriorating shortness of breath and leg edema."  

The Board notes that Dr. J.R. did not specifically opine as to whether the Veteran's congestive heart failure was related to his in-service asbestos exposure.  However, the Board finds that implicit in Dr. J.R.'s January 2015 opinion is the conclusion that the Veteran's congestive heart failure was caused by his COPD and cor pulmonale, and as Dr. J.R. opined that neither the COPD nor the cor pulmonale were related to his in-service asbestos exposure, his congestive heart failure was therefore also not related to his in-service asbestos exposure.  

The Board places the most weight of probative value on Dr. J.R.'s January 2015 VHA opinion, as it provides a detailed rationale based upon medical principles and the medical evidence of record for why the Veteran's terminal congestive heart failure, COPD, and cor pulmonale were not caused by the Veteran's in-service asbestos exposure, but most likely caused by factors such as his smoking history and possibly sleep apnea and chronic hypoxemia.

The Board has also considered the lecture and circular cited by the Veteran regarding the development of asbestos-related conditions.  The Court has held that a medical article "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's case in terms of establishing a relationship between his in-service asbestos exposure and the causes of his death.  Thus, the Board places far greater weight on the VHA opinion discussed above.

The Board has also considered the lay evidence offered by the appellant.  This includes her statements in which she asserts her belief that the Veteran's lung conditions were caused by his in-service asbestos exposure.  Although the basic principle that asbestos exposure can cause pulmonary and/or respiratory conditions is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's in-service asbestos exposure caused or contributed to the Veteran's terminal COPD or cor pulmonale cannot be determined by mere observation alone.  The Board finds that determining the Veteran's cause of death is not within the realm of knowledge of a non-expert given the multiple lung and respiratory diagnoses, the Veteran's cardiac history and diagnoses, the remote asbestos exposure history, and the Veteran's long-term smoking history.  As the evidence does not show that the appellant has expertise in medical matters, the Board concludes that her nexus opinion in this regard is not competent evidence and therefore is not probative of whether the Veteran's in-service asbestos exposure caused or was related to the conditions which caused or contributed to his death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (medical evidence is required to establish a causal connection between a disability of service origin and the veteran's death); see also Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004) ("In a case such as this, where an injury has multiple potential etiologies, expert testimony is necessary to establish causation, even in view of plaintiff's reduced burden to prove causation.").

Finally, the Board notes that the appellant does not contend that the causes of the Veteran's death, congestive heart failure, COPD, or cor pulmonale, were incurred in or are otherwise related to his active duty service beyond his asbestos exposure, and the Board finds that the evidence of record does not suggest that the causes of the Veteran's death are otherwise related to his active duty service.

The weight of the evidence is against the appellant's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the Veteran's cause of death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


